Exhibit 10.4

                                                                                               
31 December 2001


PERSONAL & CONFIDENTIAL

Ms. Cynthia Carroll

Dear Cynthia:

I wish to confirm my discussion with you pertaining to the position of Senior
Vice President of Alcan Inc. and President, Alcan Primary Metal Group, effective
on 1 January 2002.  You will report to the Office of the President and you will
be located in Montreal.


SALARY

Your base salary will be US$425,000 per annum, effective 1 January 2002.  Your
salary will be reviewed annually on the basis of competitive US compensation
data.  Your job grade will be administered at 52 under Alcan's structure.


ANNUAL BONUS

You will participate in Alcan's Executive Performance Award Plan (EPA) with a
guideline bonus of 75% of the mid-point salary (US$441,000).  Under the modified
EPA program, award payment will be related to the global performance of the
Alcan Primary Metal Group as well as your own personal performance.

Long Term Incentive (Stock Option and Relative TSR Program)

At this point in time, we cannot provide you with all the specific details of
the new Long Term Incentive Program.  These should be available to you over the
next few months.

On the other hand we can confirm that the combined target compensation value of
the two Plans (Stock Option and TSR Performance Plan) will be equal to
approximately US$1,000,000 for 2002 with half this value provided in stock
options and the other half provided under the new TSR Performance Plan.  The
compensation value of approximately US$1,000,000 will be revised annually on the
basis of competitive US compensation data.  The Awards under both Plans are
subject to approval by the Personnel Committee of the Board.

 1

 

--------------------------------------------------------------------------------


PENSION PLAN

We are currently reviewing the pension coverage of senior executives and may
propose some modifications pertaining to the different top hat programs in
existence.  Changes, if any, will be effective from 1 January 2002, but are not
likely to be known before the end of the 1st Quarter 2002.

Thus, on an interim basis, from 1 January 2002, you will continue to participate
in your current pension plan, at the pensionable earnings level in existence on
31 December 2001.  As soon as we complete the design of the executive top hat
plan and its valuation, we will communicate the proposed changes.  We intend to
have this work completed by the end of the 1st Quarter 2002.


PAY DISBURSEMENT AND BENEFITS

Alcan Inc. will disburse all payments and as such you will participate in all
Employee Benefits Programs and the Flexperk Program available to Canadian based
employees, except that we will maintain your participation in the Alcancorp
Pension Plan (ACPP) and US Social Security Programs.  The employee costs of
these programs, if any, will be for your account.


TAX EQUALIZATION

While working in Canada, we will provide you with a tax equalization payment to
compensate for the tax differential between Canada and Cleveland (federal, state
and local income taxes).  The tax equalization will be applied to Base Salary,
the EPA bonus payment and payments under the TSR Performance Plan.  Recognizing
that there are potentially different tax treatments on TSR's and stock options
in the US and Canada, the intent is that the net affect be tax neutral to you
compared to the US.  In order to achieve this result you will be tax equalized
on any excess taxes due from exercising TSR's in Canada offset by the savings,
if any, of exercising stock options during the same tax year.


TERMINATION

Should your employment be terminated without cause, Alcan will pay you a
termination allowance equal to 24 months base salary and EPA guideline,
calculated at the date of termination.  The amount will be paid as a lump sum or
as salary continuance at your choice.  In the event you elect salary
continuance, you will continue to participate in the benefit programs for the
period of salary continuance except that the long-term disability plan and the
accrual of vacation cease on termination date.  No option grants are made during
the salary continuance period.


CHANGE OF CONTROL/CONFIDENTIALITY/NON-COMPETITION 

Your Change of Control Agreement continues to be in force.  Furthermore, you are
asked to sign the attached confidentiality and non-competitive agreements.

                                                                                 2

--------------------------------------------------------------------------------


ACCEPTANCE

Please sign and return a copy of this letter indicating your acceptance of the
terms and conditions described in it.

The terms and conditions outlined in this letter replace any previous
contractual arrangements and constitute the full terms and conditions of
employment.

                                                                                    
/s/ Travis Engen                               

                                                                                   
Travis Engen

                                                                                   
Chief Executive Officer

I accept the terms and conditions described above.

/s/ Cynthia Carroll                                                         
            16 January 2002                   

            Cynthia
Carroll                                                                       
date


3